DETAILED ACTION
This action is in response to the claimed listing filed on 08/12/2021. 

Examiner’s Statement of Reasons for Allowance
Claims 1-4, 6-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention directed to a method (Claims 1-4, 6-7), a system (Claims 8-11, 13-14), and a computer program product (Claims 15-20),  featured for authorizing test management. The claimed invention recites, in part, to include at least features,
“identifying an authorized developer to assign the issue record based on the portion of the software product associated with the issue;”, and
“detecting a status transition of the issue record from the first status to a second status; and reverting the authorization attribute of the test based on detecting the second status, the authorization attribute reverting from the authorized developer to the automated testing system.”, as recited in independent claim 1 and in the similar manner in independent claims 8 and 15.
Prior art of record, Anvik et al., is relied to address the test authorization, where Anvik uses bug report with attribute statuses, NEW, ASSIGNED, RESOLVED, REOPENED, etc., and CVS logs with a group of authorized people to check into CVS. 
Amending the claims featured with automated testing, Applicant submitted that the prior art Anvik does not reference an automated testing system executing a test to obtain a test result. Applicant submitted Anvik does not discuss an automated testing system or updating and reverting an authorization attribute between the automated testing system and the authorized developer; Applicant pointed out that with the status “ASSIGNED”, Anvik’s developer has been either assigned or 
Accordingly, the features addressed above are not found in the prior arts of record.  


Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
September 29, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191